DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is a Non-Final Rejection. This action is in response to the application filed on May 29, 2020.
Claims 1-16 are currently pending and have been examined. 

Claim Rejections - 35 USC § 112(b)
              The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 recites the limitation "a loan offer" in line 11. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to "a loan offer" in claim 1 or another new loan offer. For similar reasons, claims 3-16, and dependent claims thereof are rejected as well.
Claim 2 recites the limitation "a user" in line 11. It is ambiguous which renders the claim indefinite because it is unclear whether the limitation refers to "a user" in claim 1 or 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (abstract idea) without significantly more.

Analysis
Claim 1: Ineligible
The claim recites a series of steps. The claim is directed to a process, which is a statutory category of invention (Step 1: YES).

The claim is analyzed to determine whether it is directed to a judicial exception. 
The claim describes the method of determining how to present a loan offer to a user on the basis of the user's financial demand. The recited step, as drafted, are process that, under its broadest reasonable interpretation, covers performance of the limitation in the human mind  and a method of organizing human activity (fundamental economic principles or practices) includes commercial interactions but for the recitation of generic 

Next, the claim is analyzed to determine if it is integrated into a practical application. In 
particular, the claim recites following additional elements – “a processor”. The claim recites additional limitation of using computer components to perform the steps in an online (digital network) environment. The processors (computers) in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer functions of collecting, estimating, and determining transaction which are mere extra-solution activities (instructions to apply the exception using a generic computer component).  Also, the network limitation is simply a field of use that is an attempt to limit the abstract idea to a particular technological environment.  The claim does not affect an improvement to another technology or technical field; the claim does not amount to an improvement to the functioning of a computer itself; and, the claim does not move beyond a general link of an abstract idea to a particular technological environment.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to the abstract idea (Step 2A2-No).

Next, the claim is analyzed to determine if there are additional claim limitations that
individually, or as an ordered combination, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept). As discussed with respect to Step 2A2 above, the additional elements in the claim amounts to no more than mere instructions to apply the exception using generic computer components. The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using generic computer components cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. Because the steps of receiving data and analyzing data and generating data, were considered to be extra-solution activities in Step 2A, they are re-evaluates in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field. The disclosure does not provide any indication that computing components (processors) are anything other than generic processors, and the Symantec, TLI, and OIP Techs., court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network, is a well understood, routine and conventional function when it is claimed in a generic manner (as it is here). Also Flook and Bancorp court decisions in MPEP 2106.05(d)(II) indicate that performing repetitive calculations by re-computing and readjusting alarm limit values is a well understood, routine and conventional function when it is claimed in a generic manner (See also Electric Power Group).  Accordingly, a conclusion that these steps are well-understood, routine and conventional activity is supported under Berkheimer option 2.

Viewing the limitations as an ordered combination does not add anything further than 
looking at the limitations individually. When viewed either individually, or as an ordered combination, the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea itself. Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B: NO). The claim is not patent eligible.

The analysis above applies to all statutory categories of the invention including 
independent claim 15(apparatus) and claim 16(system). Furthermore, the dependent claims 2-14 do not resolve the issues raised in the independent claim 1. Accordingly, claims 2-16 are rejected are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 5-12, 14-16 are rejected under 35 U.S.C. 102(a)(1) as being  anticipated by Arai et al (US2017/0243288), hereinafter Arai.
Regarding Claim 1, 15 and 16
Arai, as shown, discloses the following limitations:
A method of determining whether or how to present a loan offer to a user, the method comprising: 
determining, by at least one processor, whether or how to present a loan offer to a user on the basis of the user's financial demand (see at least [0027]. Arai discloses that FIG. 1, an exemplary delivery process according to an embodiment. FIG. 1 is a diagram illustrating the exemplary delivery process (presenting) according to the present embodiment. FIG. 1 illustrates an exemplary process in which a loan server 100 that corresponds to the delivery apparatus according to the present application delivers loan information 50 to a user terminal 10 that represents a terminal apparatus used by a user. FIG. 1 also illustrates an exemplary process in which the user terminal 10 displays the loan information 50 that is delivered from the loan server.)

Regarding Claim 5
Arai, as shown, discloses the following limitations:
The method as claimed in claim 1, wherein the determining comprises determining whether or how to present a loan offer to a user on the basis of the user's action (see at least [0169]. Arai discloses that consumer finance (transaction service) or loans offering high interest rates or if information is acquired indicating that a user is behind repayment schedule in another loan, for example, the loan server 100 may calculate a low credit rating for such a user.)

Regarding Claim 6
Arai, as shown, discloses the following limitations:
The method as claimed in claim 5, wherein the determining comprises, at least one of: (i) determining whether or how to present a loan offer to a user on the basis of, at least one of (a) a frequency at which the user shows a commodity with respect to the transaction service. (b) a frequency at which a commodity shown by the user is reduced in price with respect to the transaction service, and (c) a frequency at which the user sets a predetermined relationship on a commodity; and (ii) determining to present a loan offer to a user for a case where, for a transfer of a price to a bank account for a commodity sold by the user, the user uses a second method of transfer of the price to the bank account, within a second period shorter than a first period of a first method, with a second fee higher than a first fee of the first method. (see at least [0168]. Arai discloses that the loan server 100 may calculate a low credit rating for a user who frequently issues a word used in debt-related situations such as “cashing”. In contrast, the loan server 100 may calculate a high credit rating for a user who frequently issues a word used in financing such as “investment” (buying and selling commodity). The loan server 100 may still analyze messages issued by other users who connect to the SNS, in addition to the user for whom the credit rating is to be calculated. If a word such as “cashing” appears frequently in messages issued by other users who are connected with the user subjected to credit rating, the loan server 100 may estimate that the user subjected to credit rating has low social creditworthiness and calculate a low credit rating for the user.)

Regarding Claim 7 
Arai, as shown, discloses the following limitations:
The method as claimed in claim 5, wherein the determining comprises (i) determining to present a loan offer to a user for a case where (a) comments are registered by another user on a commodity to which a predetermined relationship is set by the user with respect to the transaction service or (b) a commodity to which the predetermined relationship is set by the user is reduced in price; or (ii) determining to present a loan offer to a user for a case where (a) comments are registered by another user on a commodity to which a predetermined relationship is set by the user with respect to the transaction service and (b) the commodity to which the predetermined relationship is set by the user is reduced in price. (see at least [0168]. Arai discloses that the loan server 100 may calculate a low credit rating for a user who frequently issues a word used in debt-related situations such as “cashing”. In contrast, the loan server 100 may calculate a high credit rating for a user who frequently issues a word used in financing such as “investment” (buying and selling commodity). The loan server 100 may still analyze messages issued by other users who connect to the SNS (comments are registered by another user on a commodity), in addition to the user for whom the credit rating is to be calculated. If a word such as “cashing” appears frequently in messages issued by other users who are connected with the user subjected to credit rating, the loan server 100 may estimate that the user subjected to credit rating has low social creditworthiness and calculate a low credit rating for the user (the predetermined relationship).)

Regarding Claim 8 
Arai, as shown, discloses the following limitations:
The method as claimed in claim 7, wherein the determining comprises (i) determining to present a loan offer of a loan amount corresponding to a price of a commodity to a user for a case where (a) comments are registered by another user on the commodity to which predetermined relationship is set by the user with respect to the transaction service or (b) the commodity to which a predetermined relationship is set by the user is reduced in price; or (ii) determining to present a loan offer of a loan amount corresponding to a price of a commodity to a user for a case where (a) comments are registered by another user on the commodity to which a predetermined relationship is set by the user with respect to the transaction service and (b) the commodity to which the predetermined relationship is set by the user is reduced in price. (see at least [0168]. Arai discloses that the loan server 100 may calculate a low credit rating for a user who frequently issues a word used in debt-related situations such as “cashing”. In contrast, the loan server 100 may calculate a high credit rating for a user who frequently issues a word used in financing such as “investment” (buying and selling commodity). The loan server 100 may still analyze messages issued by other users who connect to the SNS (comments are registered by another user on a commodity), in addition to the user for whom the credit rating is to be calculated. If a word such as “cashing” appears frequently in messages issued by other users who are connected with the user subjected to credit rating, the loan server 100 may estimate that the user subjected to credit rating has low social creditworthiness and calculate a low credit rating for the user (the predetermined relationship).)

Regarding Claim 9
Arai, as shown, discloses the following limitations:
The method as claimed in claim 1, wherein the determining comprises determining to present a loan offer to a user for a case where the user's location information satisfies a condition corresponding to a location of a predetermined type of a shop. (see at least [0060]. Arai discloses that the position information is a set of data representing longitude and latitude which the user terminal 10 can acquire through the use of the global positioning system (GPS). Alternatively, the position information may be information that represents, based on a log of non-contact communications performed when the user terminal 10 moves past a ticket gate of transportation, time of day at which the user terminal 10 passes a station and a position of the station. The position information may be information recorded based on a log of non-contact communications performed when the user terminal 10 passes the company gate the user works for. Specifically, the position information does not necessarily have to accurately indicate longitude and latitude. Any type of information may be employed when the information allows daily movements of the user to be estimated.)

Regarding Claim 10
Arai, as shown, discloses the following limitations:
The method as claimed in claim 1, wherein the determining comprises determining whether or how to present a loan offer to a user on the basis of the user's Web browsing history (see at least [0063]. Arai discloses that the item “site browsing information” denotes information on a history of browsing Web sites and applications. For example, the user terminal 10 acquires, as a history (log), information on Web sites viewed by the user and applications used by the user. The loan server 100 acquires a log of the user terminal 10 used for browsing, for example, Web sites and stores therein the log as site browsing information.)

Regarding Claim 11
Arai, as shown, discloses the following limitations:
The method as claimed in claim 1, wherein the determining comprises determining to present a loan offer to a user for a case where an additional margin is required with respect to the user's financial product transaction using a financial service (see at least [0169]. Arai discloses that if information is acquired indicating that a user is behind repayment schedule in another loan, for example, the loan server 100 may calculate a low credit rating for such a use (additional margin is required.))

Regarding Claim 12
Arai, as shown, discloses the following limitations:
The method as claimed in claim 1, wherein 10the determining comprises determining whether or how to present a loan offer to a user on the basis of content transmitted or received by the user with the use of a messaging service (see at least [0055]. Arai discloses that the user information storage unit 121 stores therein user information that represents information relating to the user. The user information storage unit 121 includes, as data tables storing therein information, a user information table 122, a purchase history table 123, a social networking service (SNS) information table 124. The following describes each of the user information table 122, the purchase history table 123, and the SNS information table 124 in sequence)

Regarding Claim 14
Arai, as shown, discloses the following limitations:
The method as claimed in claim 13, wherein the determining comprises determining a loan amount of a loan offer to a user on the basis of a balance that the user has. (see at least [0086][0096]. Arai discloses that the item “attribute information relating to loans” represents attribute information of the user, denoting information relating to loans. The attribute information relating to loans includes such subitems as “credit card owned”, “bank account owned”, and “use of other loans”
The item “credit rating” corresponds to the identical item illustrated in FIG. 7. The item “upper limit amount” specifies an upper limit of the loan amount. As illustrated in FIG. 8, the upper limit amount is established according to the credit rating of the user. The item “basic interest rate” indicates a basic interest rate of the loan. As illustrated in FIG. 8, the basic interest rate is established according to the credit rating of the user. It is noted that, when the loan is to be actually granted to the user, the upper limit amount and the basic interest rate may be adjusted as appropriate on the basis of various types of user information in addition to the credit rating (the basis of a balance).)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-4, and 13 are rejected under 35 U.S.C. 103 as being  unpatentable 
over Arai et al (US2017/0243288), in view of Sanada (US2017/0337627), hereinafter Sanada. 
Regarding claim 2
Arai fail to teach that presenting a loan offer to a user on the basis of the user's payment or transaction service history.
Sanada discloses the following limitation:
The method as claimed in claim 1, wherein the determining comprises determining whether or how to present a loan offer to a user on the basis of the user's action history with respect to a settlement service. (see at least [0021]. Sanada discloses that the credit information providing server 300 is an information processing apparatus that provides credit information used in a case where a financial institution performs an examination of a loan, a credit card, an installment payment, or the like (hereinafter, collectively referred to as “a loan or the like”) and is realized by a server apparatus, a cloud system, or the like. For example, the credit information providing server 300 is operated by a predetermined credit information organization and provides credit information of each of the users U01 and U02 in response to a request from the information distribution apparatus. More specifically, the credit information providing server 300 provides a score that is a credit score calculated based on credit information (based on user’s payment and transaction history) and evaluates the credits of the users U01 and U02.)
It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to have modified to present a loan offer to a user on the basis of the user's payment or transaction service history because doing so would provide the comprehensive method of evaluating of the user’s credit since payment track record tends to be the strongest predictor of the likelihood that the individual will pay all debts as agreed in the future.

Regarding claim 3
Arai fail to teach that presenting a loan offer to a user for a case where the user uses at least one of deferred payment or installment payment.
Sanada discloses the following limitation:
The method as claimed in claim 2, wherein the determining comprises determining to present a loan offer to a user for a case where the user uses at least one of deferred payment or installment payment with respect to the settlement service. (see at least [0021]. Sanada discloses that the credit information providing server 300 is an information processing apparatus that provides credit information used in a case where a financial institution performs an examination of a loan, a credit card, an installment payment, or the like (hereinafter, collectively referred to as “a loan or the like”) and is realized by a server apparatus, a cloud system, or the like. For example, the credit information providing server 300 is operated by a predetermined credit information organization and provides credit information of each of the users U01 and U02 in response to a request from the information distribution apparatus. More specifically, the credit information providing server 300 provides a score that is a credit score calculated based on credit information (based on user’s payment and transaction history) and evaluates the credits of the users U01 and U02.)

Regarding claim 4
Arai fail to teach that presenting a loan offer to a user for a case where (a) a rate of decrease in a balance that the user has with respect to the payment service is greater than or equal to a threshold or a payment of the user with respect to the settlement service is rejected due to a shortage of a balance.
Sanada discloses the following limitation:
The method as claimed in claim 2, wherein the determining comprises determining to present a loan offer to a user for a case (i) where (a) a rate of decrease in a balance that the user has with respect to the settlement service is greater than or equal to a threshold or (b) a settlement of the user with respect to the settlement service is rejected due to a shortage of a balance that the user has; or a case (ii) where (a) a rate of decrease in a balance that the user has with respect to the settlement service is greater than or equal to a threshold and (b) a settlement of the user with respect to the settlement service is rejected due to a shortage of the balance that the user has. (see at least [0022]. Sanada discloses that the credit information is information used as an indicator of user's credit when a credit transaction such as a loan is performed. For example, the credit information is information representing attribute information such as an individual annual income, house information, and a place of employment, various agreement contents relating to a credit transaction of a loan and the like, and objective transactions such as the status of payback, a balance, and the like and is called a credit history or a credit score, Such credit information is acquired by a financial institution from a credit information organization at the time of applying for a loan or the like, The financial institution determines whether or not a loan or the like is approved based on whether the credit information satisfies a predetermined condition. Particularly, in a case where a credit transaction such as a loan is permitted to a user, there are cases where an examination using credit information is essential.)

Regarding claim 13
Arai fail to teach that determining a loan amount of a loan offer to a user on the basis of a degree of the user's financial demand.
Sanada discloses the following limitation:
The method as claimed in claim 1, wherein the determining comprises determining a loan amount of a loan offer to a user on the basis of a degree of the user's financial demand (see at least [0039]. Sanada discloses that the information distribution apparatus 10 distributes the information input page 031 to the user U01 and distributes the information input page 032 to the user U02. As a result, the user U01 performs only the input of the item “desired loan amount”(the user’s financial demand), and the user U02 performs the input of also “other company loan amount”, “purpose of use”, “family structure” and the like in addition to the item “desired loan amount”.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCKHWAN (Sam) CHON whose telephone number is (571)270-3521.  The examiner can normally be reached on Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s primary examiner Olabode Akintola, can be reached on (571) 272-3629.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/OLABODE AKINTOLA/Primary Examiner, Art Unit 3691